                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSE
                                           AT KNOXVILLE

  ISABEL ZELAYA, et al.,                       )
                                               )
          Plaintiffs,                          )
                                               )        Civil Action No 3:19-CV-62-PLR-HBG
  v.                                           )
                                               )
  ROBERT HAMMER, et al.,                       )
                                               )
          Defendants.                          )

                            SUPPLEMENTAL BRIEF IN SUPPORT OF
                               MOTION TO STAY DISCOVERY

          Come Defendants Robert Hammer, David Vicente Pena, Francisco Ayala, Billy Riggins,

  Anthony Martin, Matthew Grooms, Jerrol Partin, Theodore Francisco, Travis Carrier, Trevor

  Christensen, Glen Blache, Brenda Dickson, George Nalley, Clint Cantrell, Ricky Thornburgh,

  Jonathan Hendrix, Ryan Hubbard, Wayne Dickey, James Liles, Michael Perez, Keith Hale, Dennis

  Fetting, Deni Bukvic, Kashif Chowhan, Blake Diamond, Paul Criswell, Jeffery Klinko, Jeffery

  Schroder, David Lodge, Wayne Hinkle, Connie Stephens, Tommy Pannell, Shannon Hope, Troy

  McCarter, Bradley Harris, Joshua McCready, Ronald Appel, Bobby Smith, Robert Whited, Trey

  Lund, Michelle Evans, Steven Ledgerwood, Christopher Cannon, John Heishman, Aunrae

  Navarre, Ricky Smith, Matthew Moon, Jason Miller, Jeff Bednar, Austin Williams, Nick

  Worsham, and the United States, (hereinafter “Defendants”), by and through J. Douglas Overbey,

  United States Attorney for the Eastern District of Tennessee, and file this supplemental brief,

  pursuant to E.D. Tenn. L.R. 7.1(d), to advise the Court of developments that followed the filing of

  the final brief on this issue.




Case 3:19-cv-00062-PLR-HBG Document 364 Filed 03/16/20 Page 1 of 3 PageID #: 3134
        Specifically, Defendants advise that:

           1. On February 10, 2020, in response to a subpoena served upon the IRS in November

               2019, see Exhibit 1, the United States, through the Tax Division of the United States

               Department of Justice, produced to Plaintiffs’ counsel the following:

                   a. Five hundred and twenty-one (521) pages of photos taken during the

                       execution of the search warrant on April 5, 2018;

                   b. The memorandum of interview of James M. Brantley on April 5, 2018;

                   c. Six hundred and five pages (605) of emails from various federal agents

                       relating to the search warrant execution;

                   d. Four videos inside the Southeastern Provision facility shot during the

                       execution of the search warrant, along with drone video previously

                       produced by the United States;

                   e. Files created and compiled in relation to the execution; and

                   f. Further, agreed to provide additional copies of the surveillance videos that

                       were previously provided to counsel in this case.

           2. Additionally, on March 9, 2020, pursuant to a subpoena served by Plaintiffs, the

               parties completed a site visit at Southeastern Provision. Defendants did not object

               to this subpoena and cooperated in the scheduling and completion of the site visit.

           3. Finally, the United States has provided external drives containing the surveillance

               video seized from Southeastern Provision to Plaintiffs to replace the internal drives

               originally provided. The United States has participated in an IT-to-IT call to aid in

               viewing of this data and has shared techniques it found to be useful in viewing the




                                                     2

Case 3:19-cv-00062-PLR-HBG Document 364 Filed 03/16/20 Page 2 of 3 PageID #: 3135
                 data output from the surveillance system, which was selected and maintained by

                 Southeastern Provision.

  Defendants submit that the disclosure of this additional information, lack of objection to the site

  visit, and the efforts to aid in review of the data offer further support for the Defendants’ request

  that further discovery in this case be stayed.



                                                         Respectfully submitted,


                                                         J. DOUGLAS OVERBEY
                                                         United States Attorney



                                                   By:
                                                         Kenny L. Saffles, BPR #023870
                                                         Leah W. McClanahan, BPR #027603
                                                         Assistant United States Attorney
                                                         800 Market Street, Suite 211
                                                         Knoxville, Tennessee 37902
                                                         Kenny.Saffles@usdoj.gov
                                                         Leah.McClanahan@usdoj.gov
                                                         Telephone: (865) 545-4167




                                                         3

Case 3:19-cv-00062-PLR-HBG Document 364 Filed 03/16/20 Page 3 of 3 PageID #: 3136
